Citation Nr: 0121131	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  99-15 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bipolar 
disorder/dysthymic disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel

REMAND

The veteran had active duty from February 1969 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  That decision denied service connection for 
bipolar disorder because the RO found the disorder existed 
prior to service.  The veteran perfected an appeal to the 
Board in July 1999. 

During service, a personality disorder was diagnosed.  
However, there was also a notation of anxiety reaction and 
Thorazine was prescribed.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The veteran should be afforded a VA 
psychiatric examination.  The claims 
folder should be made available to the 
examiner for review.  It is requested 
that the examiner determine the most 
accurate current diagnosis and determine 
whether there is any indication of a 
chronic acquired psychiatric disorder in 
service.  The Board references the 
inservice prescription of Thorazine and 
at least one notation of anxiety 
reaction.  If there is no relationship 
between in the inservice findings and the 
post service diagnosis, that should be 
noted in the report.

2.  The veteran is informed that if there 
is additional evidence that links an 
acquired psychiatric disorder to service, 
that evidence must be submitted by him.  
If there is evidence of a bipolar 
disorder within 1 year of separation from 
service, that evidence must be submitted. 

3.  The RO should justify the rating 
decision that a bipolar disorder or a 
dysthymic disorder is a constitutional or 
developmental condition.  In the 
alternative, the RO should readjudicate 
the issue and determine whether the 
conditions were incurred in or aggravated 
by service.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


